An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 4, after 
	
    PNG
    media_image1.png
    31
    148
    media_image1.png
    Greyscale

	please insert 

    PNG
    media_image2.png
    33
    351
    media_image2.png
    Greyscale
.

	This amendment supersedes the amendment dated 5/24/22, as that amendment was not specific as to where the new language should be inserted.

/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

Mgm
6/20/2022